TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00119-CV






Southwestern Bell Telephone Company/


Public Utility Commission of Texas and City of McKinney, Appellants



v.



Public Utility Commission of Texas and City of McKinney/


Southwestern Bell Telephone Company, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 95-09358, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING 






PER CURIAM


	The parties to this appeal have filed a joint motion to vacate the trial court judgment
and dismiss this cause pursuant to a settlement agreement.  They request that we not withdraw our
former opinion in this cause, styled Public Utility Commission v. Southwestern Bell Telephone
Company, 960 S.W.2d 116 (Tex. App.--Austin 1997, no writ) (remanding cause to trial court). 
Leaving our previous opinion intact, we grant the parties' motion, vacate the trial court judgment,
and dismiss the cause.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Judgment Vacated and Cause Dismissed

Filed:  June 10, 1999

Do Not Publish